
	

113 HR 5843 IH: To amend the Fair Credit Reporting Act to create protected credit reports for minors and protect the credit of minors, and for other purposes.
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5843
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Langevin (for himself, Ms. Clark of Massachusetts, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to create protected credit reports for minors and protect
			 the credit of minors, and for other purposes.
	
	
		1.Protections for credit reports of minors
			(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B
			 the following new section:
				
					605C.Additional protections for credit reports of minor consumers
						(a)In generalA consumer reporting agency described in section 603(p) shall, upon request by a covered guardian
			 of a minor consumer, create a blocked file for the minor consumer or
			 convert a file of the minor consumer already in existence to a blocked
			 file.
						(b)RequirementsThe Bureau, by rule, shall establish procedures—
							(1)for a consumer reporting agency described in section 603(p) to properly identify the covered
			 guardian and the minor consumer prior to creating, converting, or
			 unblocking a blocked file for such minor consumer;
							(2)for such a consumer reporting agency to create a blocked file for a minor consumer or to convert a
			 file of a minor consumer already in existence to a blocked file; and
							(3)consistent with subsection (c), for a covered guardian to unblock a file.
							(c)Unblocking a file
							(1)In generalA consumer reporting agency described in section 603(p) shall unblock a blocked file upon request
			 by a covered guardian or on the date of the 18th birthday of the minor
			 consumer.
							(2)Alert statementAn alert statement shall be included in a file unblocked pursuant to paragraph (1) if the minor
			 consumer was a victim of fraud or identity theft before the date of the
			 18th birthday of the minor consumer as follows:
								(A)For a file unblocked upon request by a covered guardian, for a period of time beginning on the date
			 such file is unblocked and ending on the date that is 1 year after the
			 date of the 18th birthday of the minor consumer.
								(B)For a file unblocked on the date of the 18th birthday of the minor consumer, for a period of 1 year
			 after such date.
								(3)Duty of resellerWith respect to information concerning a consumer whose file contains an alert statement, a
			 reseller shall include such alert statement when furnishing such
			 information.
							(d)Fees
							(1)In generalThe Bureau shall determine if a fee may be charged, and the amount of the fee charged, by a
			 consumer reporting agency described in section 603(p) to create, convert,
			 or unblock a file.
							(2)Fees prohibitedA consumer reporting agency described in section 603(p) may not charge a fee to a minor consumer
			 who was a victim of fraud or identity theft prior to the date of the
			 minor’s 18th birthday, to create, convert, or unblock a file.
							(e)ExceptionsNo provision of this section shall be construed as requiring a consumer reporting agency described
			 in section 603(p) to prevent a Federal, State, or local law enforcement
			 agency from accessing a blocked file.
						(f)DefinitionsIn this section the following definitions shall apply:
							(1)Alert statementThe term alert statement means a statement that—
								(A)notifies all prospective users of a consumer report relating to the consumer that the consumer may
			 be a victim of fraud, including identity theft; and
								(B)is presented in a manner that facilitates a clear and conspicuous view of the statement described
			 in subparagraph (A) by any person requesting such consumer report.
								(2)Blocked fileThe term blocked file means a file of a minor consumer in which, pursuant to this section, a consumer reporting agency—
								(A)maintains a file with the name, social security number, date of birth, and, if applicable, any
			 credit information of the minor consumer;
								(B)may not provide any person with a consumer report of the minor consumer; and
								(C)blocks the input of any information into the file, except with permission from a covered guardian
			 of the minor consumer.
								(3)Covered guardianThe term covered guardian means—
								(A)the legal guardian of a minor child;
								(B)the custodian of a minor child; or
								(C)in the case of a child in foster care, the State agency or Indian tribe or tribal organization
			 responsible for the child’s foster care.
								(4)Minor consumerThe term minor consumer means an consumer who has not attained 18 years of age.
							.
			(b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by
			 inserting after the item related to section 605B the following new item:
				
					
						605C. Additional protections for credit reports of minor consumers..
			
